DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 17, and 23 are objected to because of the following informalities: a colon should be added after the term “comprising” in line 1 of claims 1 and 17; the phrase “inferring parameters of the test subject’s physiological system” in lines 5-6 of claim 1 should be amended to read “inferring parameters of a physiological system of the test subject”; lines 11-12 of claim 1 should be amended to read “measuring signals from the test subject’s physiological system, said signals being physiological signals,…”; line 14 of claim 1 should be amended to replace the phrase “plural frequencies” with the phrase “at a plurality of frequencies”; the term “further” should be added before the term “comprises” in line 33 of claim 1; the term “and” should be added after the comma in line 37 of claim 1; the term “available” should be added after the term “parameters” in line 7 of claim 17; the phrase “plural frequencies” in line 15 of claim 17 should be amended to read “a plurality of frequencies”; the second “the” term in line 19 of claim 17 should be deleted; the term “further” should be added before the term “comprises” in line 22 of claim 17; the phrase “plural frequencies and” in line 7 of claim 23 should be amended to read “a plurality of frequencies; and”; the phrase “one or more of vascular compartments” in line 12 of claim 23 should be amended to read “one or more vascular compartments”; the term “further” should be added before the term configured” in line 19 of claim 23.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement module” and “inference module” in claim 23. According to the Specification, the modules can be implemented in software, in firmware, in digital electronic circuitry, or in computer hardware, or in combinations of them. The Specification specifically mentions that the methods may be executed by programmable processors. For this Examination, modules are being interpreted as programmable processors.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 9, 10, 15, 17, 21, 22, and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase “the physiological signals” in line 12 renders the claim indefinite. As noted in paragraph 4 above, the claim should be amended to clarify that the measured signals are physiological signals. Claim 17 recites the phrase “wherein the modeling system is a cerebral hemodynamic and oxygen supply modeling system” in lines 9-10. This phrase renders the claim indefinite in that the claim previously recites that the modeling system is a cerebral hemodynamic and oxygen supply modeling system in lines 3-4. It is unclear why this limitation is repeated in the claim. Further regarding claim 17, adding in the limitation of “wherein inferring the parameters comprises inferring the parameters based on one or more representations of the coherent oscillations” renders the claim indefinite. Claim 17 previously recites determining one or more representations of the coherent oscillations in line 16. It is unclear if the “one or more representations of the coherent oscillations” in lines 22-23 of the claim are the same one or more representations of the coherent oscillations recited in line 16 of the claim. Assuming that the one or more representations of lines 22-23 are the same one or more representations of line 16, then lines 24-26 of claim 17 are redundant; lines 17-18 of claim 17 already recite that the representations are selected from the group consisting of spectral representations and temporal representations. Regarding claims 28-30, it is unclear what further limitation these claims provide to their respective base claim. Claims 1, 17, and 23 already recite inferring the parameters based on the coherent oscillations. Claims not explicitly rejected above are rejected due to their dependence on a rejected claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method or apparatus comprising a modeling system, wherein parameters are inferred based on one or more representations of coherent oscillations by fitting the representations of the coherent oscillations into either a multiple vascular-compartment hemodynamic model or a cerebral hemodynamic and oxygen supply model, in combination with the other claimed steps or elements.

Response to Arguments
Applicant’s arguments, filed on 28 January 2022, have been fully considered and are partially persuasive. The incorporation of the subject matter of previously examined claim 8 into the independent claims has overcome the rejections of the claims under 35 U.S.C. 101, 35 U.S.C. 102, and 35 U.S.C. 103. The claims remain rejected under 35 U.S.C. 112(b) for the reasons stated in paragraph 6 above. It is noted that the rejection of claims 9 and 23 under 35 U.S.C. 112(b) have been withdrawn; Applicant’s argument with regard to claim 9 was persuasive, and the amendment to claim 23 linking the hemodynamic system to inferring the parameters obviates the previously indicated indefiniteness of the claim. The Examiner would like to further note that if the Applicant intends for withdrawn claims to be rejoined, the Applicant should re-read each withdrawn claim to ensure that no indefiniteness issues remain within the withdrawn claims as a result of amendments made to the examined claims. As one example, claim 4 recites “an organism including the physiological system”. Is this “organism including the physiological system” the test subject of claim 1? As one other example, the phrase “the one or more physiological signals” in claim 11 lacks proper antecedent basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohashi et al.’330 (US Pub No. 2007/0195330 – previously cited) teaches reasons for providing a display of hemodynamic parameters to medical professions. Pierro et al. (Phase characterization of oscillatory… – previously cited) teaches a cerebral hemodynamic and oxygen supply modeling system that analyzes oscillatory components of physiological signals using near-infrared spectroscopy in order to determine cerebral hemodynamic parameters. Katura et al. (Quantitative evaluation of interrelations… – previously cited) discusses the interrelations between oscillatory behavior in physiological signals and cerebral hemodynamics. Sassaroli et al. (Low-Frequency Spontaneous Oscillations… – previously cited) reviews previous works done in the area of using near-infrared spectroscopy to study oscillatory behavior and cerebral hemodynamics. Schytz et al. (Spontaneous Low-Frequency Oscillations… – previously cited) teaches using near-infrared spectroscopy to analyze data on coherence, phase shift, and gain between physiological oscillation signals in order to determine cerebral hemodynamic parameters and monitor cerebral autoregulation. Schytz et al. also teaches that analysis of coherence information may be performed in the time domain as well as in the frequency domain, and that phase shift in the frequency domain and correlation coefficients in the time domain are the most frequently used parameters for analyzing spontaneous oscillations in the cerebral vessels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791